        Case 4:18-cv-00886-KGB Document 19 Filed 01/22/19 Page 1 of 5



                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                        LITTLE ROCK DIVISION

PATRICIA WALKER-SWINTON                                                  PLAINTIFF

v.                               Case No. 4:18-CV-886 (KGB)

PHILANDER SMITH COLLEGE, AND
DR. RODERICK SMOTHERS, SR., PRESIDENT,
IN HIS INDIVIDIAL AND OFFICIAL CAPACITY,
AND DR. ZOLLIE STEVENSON, JR., VICE-PRESIDENT,
ACADEMIC AFFAIRS, IN HIS INDIVIDIAL AND
OFFICIAL CAPACITY                              DEFENDANTS

PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION
             TO DISMISS PLAINTIFF’S COMPLAINT

      Comes now the Plaintiff and for her response in opposition to the

Defendants Motion to Dismiss Plaintiff’s Complaint states:

1.    The Plaintiff denies paragraph 1 in the Motion to Dismiss that counsel is

disqualified, and affirmatively states that the Plaintiff filed her Complaint in this

matter on November 28, 2018. (Dkt. No. 1)

2.    The Plaintiff denies paragraph 2 in the Motion to Dismiss that there was any

attempt to serve defendant Philander Smith College, and affirmatively states that

proper service was executed on defendant Smothers. (Dkt. No. 9)

3.    The Plaintiff admits compliance with Rule 4(a) of the Federal Rules of Civil

Procedure.

4.    The Plaintiff admits compliance with Rule 4(e) and (f) of the Federal Rules

of Civil Procedure.

                                           1
        Case 4:18-cv-00886-KGB Document 19 Filed 01/22/19 Page 2 of 5



5.    The Plaintiff denies paragraph 5 in the Motion to Dismiss and affirmatively

states that there was not any attempt to serve defendant Philander Smith College.

6.    The Plaintiff denies paragraph 6 in the Motion to Dismiss that the Summons

issued, signed and sealed by the Clerk of Court was defective.

7.    The Plaintiff denies paragraph 7 in the Motion to Dismiss and affirmatively

states that the Summons issued for defendant Smothers was neither defective nor

non-compliant with the Rules and further states that Smothers was served with

a separate Summons individually directed to him as required by Fed. R. Civ. P.

4(b). (Dkt. No. 9).

8.    The Plaintiff denies paragraph 8 in the Motion to Dismiss and affirmatively

states that the Complaint is not a legal nullity and denies insufficient service, and

further denies the Complaint fails to state a claim under Fed. R. Civ. P. 12(b)(6),

and therefore the Complaint should not be dismissed for reasons set forth in her

concomitantly - filed Brief in Support of her response and opposition to the

defendant’s motion.

9.    The Plaintiff denies paragraph 9 in the Motion to Dismiss and affirmatively

states that the Complaint does state a claim under Fed. R. Civ. P. 12(b)(6) and

further states the Complaint satisfies Rule 8 requirement which requires “a short

and plain statement of the claim showing that the pleader is entitled to relief.

10.   The Plaintiff denies paragraph 10 in the Motion to Dismiss and affirmatively

states that her constitutional claims must not be dismissed under 42 U.S.C. Section


                                           2
         Case 4:18-cv-00886-KGB Document 19 Filed 01/22/19 Page 3 of 5



1981.

11.     The Plaintiff denies paragraph 11 in the Motion to Dismiss and affirmatively

states that Smothers is sued in his official and individual capacity as set out in the

complaint. Further, defendants seek dismissal of claims against Smothers under

ACRA, however, the request for dismissal should be denied.

12.     The Plaintiff denies paragraph 12 in the Motion to Dismiss and affirmatively

states that the claims for age discrimination should not be dismissed. Further,

defendants seek dismissal of age claims under ACRA, however, claims under

ACRA should not be dismissed.

13.     The Plaintiff denies paragraph 13 in the Motion to Dismiss and affirmatively

states that the references to her contract and agreements with PSC should not be

dismissed.

14.     The Plaintiff denies paragraph 14 in the Motion to Dismiss and affirmatively

states that her claims for gender discrimination are not untimely, the administrative

remedies have been unexhausted and should not be dismissed.

15.     The Plaintiff denies paragraph 15 in the Motion to Dismiss and affirmatively

states that she exhausted all administrative remedies, thus her claims must not be

dismissed.

16.     The Plaintiff denies paragraph 16 in the Motion to Dismiss and affirmatively

states that she pled sufficient facts upon which relief could be granted. Plaintiff

further asserts that prayers for relief are generally not appropriate subject matter

for dismissal under Fed. R. Civ. P. 12(b)(6). See Affiliated Foods Midwest


                                           3
        Case 4:18-cv-00886-KGB Document 19 Filed 01/22/19 Page 4 of 5



Cooperative, Inc. v. Supervalu, Inc. No. 8:16 CV465, 2017 WL 2222916, at *2 (D.

Neb. May 19, 2017) (citing JS IP, LLC v. LIV Ventures, Inc., No. 8:11CV424,

2012 WL 2871794, at *9 (D. Neb. July 12, 2012)). The defendants request to

dismiss the plaintiff’s request for relief should be denied.

17.   The Plaintiff denies paragraph 17 in the Motion to Dismiss and affirmatively

states that these proceedings should not be stayed until the Court issues its order on

this Motion and the Motion to Disqualify Counsel and to Strike Plaintiff’s

Complaint as a Nullity.

18.   This response in opposition to the Defendant’s Motion is supported by the

Plaintiff’s concomitantly - filed Brief in Support of her response and opposition to

the defendant’s motion.

19.   Plaintiff denies each and every other allegation not specifically admitted

herein and affirmatively states that even though the plaintiff is terminated, the

actions, inactions and policies of the Defendants continue to the extent that it

deprives the Plaintiff and others similarly situated of rights guaranteed under the

Arkansas and U. S. Constitutions.

      WHEREFORE, for reasons set forth in this response in opposition, and the

concomitantly-filed Brief in Support, the Plaintiff respectfully requests that the

Motion to Dismiss be denied, the request to stay proceedings be denied; for

attorney fees and costs incurred herein and for all other proper and just relief to


                                           4
        Case 4:18-cv-00886-KGB Document 19 Filed 01/22/19 Page 5 of 5



which she is entitled.



                                              Respectfully submitted,

                                              /s/Teresa Bloodman, #2005055
                                              Attorney for the Plaintiff
                                              P.O. Box 13641
                                              Maumelle, AR 72113
                                              (870) 550-1940 - Direct
                                              teresabloodman@yahoo.com


                         CERTIFICATE OF SERVICE

      I, Teresa Bloodman, hereby certify that I have electronically filed a correct
copy of the foregoing with the United States District Court on this 22nd day of
January, 2019 using the CM/ECF system. Copies will be electronically served
using CM/ECF system notification on participants:

Ms. Carolyn B. Witherspoon
Cross, Gunter, Witherspoon & Galchus, P.C.
500 President Clinton Avenue, Suite 200
Little Rock, AR 72201
501-371-9999
cspoon@cgwg.com
Counsel for Defendants

                                                    /s/Teresa Bloodman




                                          5
